DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A2 and B2 in the reply filed on 4/8/21 is acknowledged.
The examiner notes claims 22 and 23 are directed towards a non-elected species A1 and B1. Therefore claims 22 and 23 have been withdrawn from consideration.
 The examiner notes claims 25, 26,  and 27 are directed towards a non-elected species A3. Therefore claims 25, 26,  and 27 have been withdrawn from consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8, 12, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sassiat et al. (US 2014/0264349) in view of in view of Wu (US Patent 9,356,120), Hsieh et al. (US 2018/0174904) and “Introduction to Microfabrication” by Sami Franssila.
Regarding claim 1, Sassiat et al. disclose providing a substrate (101) comprising a surface; depositing a first dielectric layer (bottom half of 104) and a second dielectric layer (top 
Sassiat et al. fails to disclose depositing a first dielectric layer and a second dielectric layer over the substrate.
Wu discloses a first dielectric (203) and a second (high-k) dielectric (205) over a substrate and pattererned with the dummy gate (figs 3-4). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Sassiat and Wu, because the high-k dielectric allows increased gate capacitance without the associated leakage effects (see https://en.wikipedia.org/wiki/High-%CE%BA_dielectric).
Sassiat fails to disclose forming an inter-layer dielectric (ILD) layer over the replacement gate.
Hsieh et al. disclose replacement gate replacing the dummy gate [0012] and forming an inter-layer dielectric (ILD) (64) layer over the replacement gate (figs. 7-25).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teaching of Sassiat et al.  and Hsieh et al. because the ILD Introduction to Microfabrication” by Sami Franssila). 
Regarding claim 6, Sassiat et al. disclose performing the first treatment comprises introducing the trap-repairing element into the LDD regions, wherein the trap-repairing element (fluorine)[0061] comprises an electronegativity greater than electronegativities of silicon and oxygen.
Regarding claim 8, Sassiat et al. disclose the trap-repairing element (fluorine)[0061] comprises a dopant type opposite to a dopant type (B, Al)[0049]  of the LDD regions. 
 Regarding claim 12, Sassiat et al. disclose the first treatment comprises an ion implantation dose between about 5E14 atoms/cm2 and about 1.5E15 atoms/cm2[0061]. 
Regarding claim 21, Sassiat et al. disclose forming a dummy gate electrode comprises: depositing a gate electrode layer over the second dielectric layer; and patterning the gate electrode layer [0041, 0058](fig. 1a) and the second dielectric layer (top half of layer 104) into the dummy gate electrode subsequent to a second treatment (fig 1a).
Regarding claim 24, Wu discloses a first dielectric (203) and a second (high-k) dielectric (205) over a substrate and pattererned with the dummy gate (figs 3-4). 

Claim 15, 16 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sassiat et al. (US 2014/0264349) in view of Wu (US Patent 9,356,120), Hsieh et al. (US 2018/0174904) and “Introduction to Microfabrication” by Sami Franssila.
 Regarding claim 15 Sassiat et al. disclose providing a substrate(101)  comprising a surface; depositing a high-k dielectric layer over the substrate; forming a dummy gate electrode (105)[dummy gate, 0058] over the high-k dielectric layer; forming a gate spacer (107) to surround the dummy gate electrode; forming lightly-doped source/drain (LDD) (extension region, 108E)[0049, 0073](fig. 1B)  regions in the substrate on two sides of the gate spacer; forming source/drain regions in the respective LDD regions; forming a replacement gate and removing the dummy gate electrode[0058, dummy gate replaced at later stage (i.e. after source/drain region formation)]; and performing a trap-repairing operation (220) (fluorine), [0061]  on at least one of the gate spacer, the surface and the LDD regions subsequent to the formation of the LDD regions.
Sassiat fails to disclose a high k dielectric.
Wu discloses a high k dielectric (205) formed and pattererned with the dummy gate (figs 3-4). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Sassiat and Wu, because the high-k dielectric allows increased gate capacitance without the associated leakage effects (see https://en.wikipedia.org/wiki/High-%CE%BA_dielectric).
Sassiat fails to disclose forming contact plugs to electrically couple to the replacement gate and the source/drain regions. 
Hsieh et al. disclose forming contact plugs (60, 98) to electrically couple to the replacement gate and the source/drain regions (fig 25).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teaching of Sassiat et al.  and Hsieh et al. because the plugs and the ILD would allow multiple level of metalliztion which would allow one to route signals over transistors and reduce the area needed for wiring ( p 357 “Introduction to Microfabrication” by Sami Franssila). 
Regarding claims 16 and 18, Sassiat et al.  disclose subsequent to forming the LDD regions, a trap-repairing operation comprises introducing a trap-repairing element (fluorine)[0061] to the LDD region, wherein the trap-repairing element comprises a dopant type (P, As) that is same as a dopant type of the LDD regions [0049].
Allowable Subject Matter
Claim 20 is  allowed.
Claims 7, 9-11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817